      Case 1:19-cv-05542-RPK-CLP Document 26 Filed 06/26/20 Page 1 of 2 PageID #: 149




JAMES E. JOHNSON                            THE CITY OF NEW YORK                                   JAMES R. MURRAY
Corporation Counsel                                                                         Assistant Corporation Counsel
                                           LAW DEPARTMENT                                           Phone: (212) 356-2372
                                                                                                      Fax: (212) 356-3509
                                               100 CHURCH STREET                                   jamurray@law.nyc.gov
                                               NEW YORK, NY 10007


                                                                           June 26, 2020

        VIA ECF
        Honorable Cheryl L. Pollak
        United States Magistrate Judge
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                 Re:   Palmer, et al. v. City of New York, et al., 19 CV 5542 (RPK) (CLP)

        Your Honor:

               I am an Assistant Corporation Counsel in the Office of James E. Johnson, attorney for
        Defendants City of New York, Inspector Elliot Colon, and Police Officer Ramos (hereinafter
        “City Defendants”) in the above-referenced matter. The undersigned respectfully writes to
        respond to the Court’s January 31, 2020 Order.

                By way of background, Plaintiffs filed the instant 42 U.S.C. § 1983 action on October 1,
        2019, alleging, inter alia, that Defendants E 40 Buyers IG, LLC, Samuel Weintraub, and Frank
        Singh conspired with Defendant members of the New York City Police Department (hereinafter
        “NYPD”) to have Plaintiffs removed from their home and to have Plaintiff Kingsley Palmer
        falsely arrested on June 27, 2019. ECF No. 1. By Order dated January 31, 2020, the Court
        directed Corporation Counsel to provide the full names, shield numbers, and service addresses of
        all defendant police officers by April 8, 2020. On March 26, 2020, Defendant City requested an
        extension of its time to respond to the Court’s January 31, 2020 Order, and to answer. ECF No.
        19. On March 27, 2020, the Court extended City Defendants’ time to answer and respond to its
        January 31, 2020 order until June 26, 2020.

                The undersigned now writes to provide the Court with the names, shield numbers, and
        service addresses of the following officers who interacted with Plaintiff Kingsley Palmer during
        his June 27, 2019 arrest. As Plaintiffs’ Complaint does not levy specific allegations against the
        “John Doe” officers, the undersigned does not know who they intend to sue. Listed below are the
        names of the officers on scene who, upon the undersigned’s information and belief, interacted
        with Plaintiffs on the date of incident. City Defendants are still attempting to determine the
        identities of any further officers present on scene.
Case 1:19-cv-05542-RPK-CLP Document 26 Filed 06/26/20 Page 2 of 2 PageID #: 150



    1) Police Officer Adam Giacalone, Shield No. 13860
       67th Precinct of the NYPD
       2820 Snyder Avenue
       Brooklyn New York, 11226

    2) Police Officer Nicholas Cardieri, Shield No. 11420
       67th Precinct of the NYPD
       2820 Snyder Avenue
       Brooklyn New York, 11226

                                                            Respectfully submitted,

                                                            James R. Murray_ s/____
                                                            James R. Murray
                                                            Assistant Corporation Counsel
                                                            New York City Law Department
                                                            100 Church Street, Room 3-183
                                                            New York, New York 10007
                                                            (212) 356-2372
                                                            jamurray@law.nyc.gov


 CC: Karamvir Dahiya, Esq. (By ECF)
     Attorney for Plaintiffs

    Rachel Aghassi, Esq. (By ECF)
    Attorney for Defendant Stephen Weintraub




                                               2
